Citation Nr: 1212245	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

In April 2011, the Board issued a decision which denied the Veteran's claim herein.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order remanding this case for compliance with the Joint Motion.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2011).  Here, the Court remanded the Board's decision in this matter, based on the Joint Motion's finding that the Board's April 2011 decision failed to provide adequate reasons why the Veteran was not entitled to service connection for a low back disorder and that VA failed to meet the duty to assist.  Accordingly, in order to prevent prejudice to the Veteran, the April 2011 decision of the Board must be vacated to the extent it denied entitlement to service connection for a low back disorder, and a new decision will be entered as if the April 2011 decision by the Board had never been issued.



REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111(West 2002); 38 C.F.R. § 3.304(b) (2011).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In conjunction with the claim on appeal, the Veteran was afforded a VA spine examination in April 2008.  After reviewing all service treatment reports pertaining to the Veteran's low back pain, the examiner concluded that the Veteran's spondylolisthesis grade 1 L5-S1 was "less likely than not a result of active duty nor was aggravated by active duty service."  However, the Joint Motion found that this statement by the April 2008 VA examiner was not sufficient to support the Board's finding that clear and unmistakable evidence existed that the Veteran's pre-existing low back disorder was not aggravated by his military service.  As such, an additional medical opinion is needed in order to determine whether the Veteran's low back disorder was not aggravated by his military service.  

In addition, additional private medical records relating to the Veteran's low back disorder may be available in this matter that have not been obtained.  In October 2006, the Veteran indicated that he received treatments for his low back condition at the Iowa Chiropractic Clinic from 2002 to present.  In December 2006, the RO requested records from the chiropractor; however, only those records for the previous 12 months.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, all relevant recors dated from January 2002 to the present must be obtained and associated with the claims file before the Board can proceed with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his low back disorder.  The RO must then obtain copies of the related medical records that are not already in the claims file, to include all relevant records of treatment rendered by the Iowa chiropractic clinic from January 2002 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must obtain a supplemental medical opinion, from the VA examiner who conducted the April 2008 examination, if available, to determine the etiology of the Veteran's current low back disorder.  If the April 2008 VA examiner is not available, then the record must be reviewed by another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether any currently diagnosed low back disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state clearly whether it was permanently aggravated beyond its natural progression during the Veteran's military service.  In stating this opinion, the examiner must not use language of estimative probability, such as "it is as least as likely or not" or "it is less likely than not," that are commonly used in VA examination reports.  If any current low back disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed psychiatric disorder is related to the Veteran's military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

